Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/706,126 filed on December 06, 2019.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
4.	Claims 8-9, 11-12, 15-18 are objected to because of the following informalities:
The following limitations of quoted claims to be recited as follows to avoid indefiniteness and/or to rephrase into proper alignment:
8. (Currently Amended) The semiconductor device of claim 6, wherein the semiconductor film further comprises:
an undoped tin oxide-based buffer layer disposed on the substrate; and
the film disposed on the undoped tin oxide-based buffer layer.

9. (Currently Amended) The semiconductor device of claim 8, wherein a source, a drain, and the semiconductor channel are defined in the film.
11 (Currently Amended). The semiconductor device of claim 10, further comprising:
a dielectric layer disposed over the semiconductor channel;
a gate electrode disposed over the dielectric layer.
12. (Currently Amended) The semiconductor device of claim 11, wherein a channel length of the semiconductor channel is less than 1 µm.
15. (Currently Amended) The semiconductor device of claim 1, wherein the semiconductor film further comprises:
an undoped tin oxide-based buffer layer disposed on the substrate; and
the film disposed on the undoped tin oxide-based buffer layer.

film and the undoped tin oxide-based buffer layer comprise barium stannate (BaSnO3).
17. (Currently Amended) The semiconductor device of claim 16, wherein the film is doped with lanthanum (La).
18. (Currently Amended) The semiconductor device of claim 17, wherein the film is epitaxially grown over the undoped tin oxide-based buffer layer.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1).
Regarding independent claim 1, Shih et al. teaches a semiconductor device (100, Fig. 5), comprising:
a substrate (101, ¶35); and
a semiconductor film (104, ¶35) comprising a tin oxide-based active semiconductor layer (SnO.sub.2 layer, ¶35) disposed over the substrate (101);
wherein the semiconductor film (104) is etched to form a semiconductor channel having a channel length of less than 100 microns (µm) while preserving an electrical property (inherent property of SnO2) of the semiconductor film (104).

    PNG
    media_image1.png
    431
    563
    media_image1.png
    Greyscale

Shih et al. shows a certain channel length as it has been depicted in Fig. 5 above, however, Shih et al. is explicitly silent of disclosing wherein the channel length of less than 100 micron (µm).
It would have been obvious to select the channel length between the source and the drain as shown above so that the channel length to be within the quoted range of 10µm to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed channel length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen channel length or upon another variable recited in a claim, the 
With respect to claim limitation “the semiconductor film is etched to form a semiconductor channel having a channel length of less than 100 microns (µm)”. The limitation [etched to form a semiconductor channel having a channel length of less than 100 microns (µm)] is a process, and the claim is directed to a product. It has been held that a product-by-process claim is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made. Further, an old or obvious product produced by a new method is not patentable as a product, whether claimed in a product-by-process claim or not. As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016);  
In this claim, the claimed process step “the semiconductor film is etched to form a semiconductor channel having a channel length of less than 100 microns (µm)” has not been given any patentable weight because it is a product–by-process limitation, and the claim as a whole is directed to a product. See In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re 

Regarding claim 2, Shih et al. teaches all of the limitations of claim 1 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) the semiconductor film (104) is a SnO2 (tin oxide) material, therefore, it would have been obvious that the preserved electrical property is a resistivity of the semiconductor film (104) because of oxygen atoms added to metal Sn. Since Sn/tin is not a super conductor, therefore, it has inherent resistivity property and increases by the addition of the oxygen atoms.
Regarding claim 3, Shih et al. teaches all of the limitations of claim 1 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) the semiconductor film (104) is a SnO2 (tin oxide) material, therefore, it would have been obvious that the preserved electrical property in the semiconductor film is an electron mobility or a hole mobility of the semiconductor film (104) that creates mobility of carriers in the channel.


Regarding claim 4, Shih et al. teaches all of the limitations of claim 1 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) the semiconductor film (104) is a SnO2 (tin oxide) material which carries electrical properties, such as electron or hole mobility, surface roughness etc, therefore, it would have been obvious that the preserved electrical property in the semiconductor film (104) that creates the channel.
However, Shih et al. is explicitly silent of disclosing ‘the electrical property of the semiconductor film is preserved within a 5% tolerance of its value before etching’. It would have been obvious to select the material of the semiconductor film for forming the channel so that the preserved electrical property in tolerance range and optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed tolerance of the preserved electrical property or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen material of the semiconductor film or upon another variable recited in a claim, the Applicant must show that the chosen tolerance is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 5, Shih et al. teaches all of the limitations of claim 1 from which this claim depends.
2 (tin oxide) material, therefore, it would have been obvious that a surface roughness of the semiconductor film (104) is preserved. Even if polishing or CMP is performed on the surface of a targeted film, there would be still surface roughness on the post polished film.
Regarding claim 6, Shih et al. teaches all of the limitations of claim 1 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) the semiconductor film (104 channel layer) defines a thin-film transistor (TFT) (¶35).
Regarding claim 14, Shih et al. teaches all of the limitations of claim 1 from which this claim depends.
Since Shih et al. discloses the semiconductor film, made of SnO2 (tin oxide) similar to the applicant’s disclosed material in the original specification, paragraph [0030], therefore, the tin oxide-based semiconductor device, like thin-film transistor (TFT) disclosed by Shih et al. is an optically transparent device.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1) as applied to claim 6 above, and further in view of another embodiment of Shih et al. (Fig. 1).
Regarding claim 7, Shih et al. teaches all of the limitations of claim 6 from which this claim depends.
Shih et al. is explicitly silent of disclosing wherein the TFT can be completely depleted at room temperature.
Another embodiment of Shih et al. (Fig. 1) teaches wherein (¶33) the TFT can be completely depleted at room temperature because the fully depleted ultra-thin channel layer SnO2 allows the majority carriers (electrons) to flow near the interface between the fully depleted ultra-thin channel layer SnO2 and the gate dielectric layer (¶33).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by the embodiment of Shih et al., in order to achieve effective mobility of carriers in the SnO2 channel layer (¶33).

10.	Claims 8-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1) as applied to claim 1 above, and further in view of Char et al. (2017/0271152 A1).
Regarding claim 8, Shih et al. teaches all of the limitations of claim 6 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) the semiconductor film (104) disposed on the substrate (101).

Char et al. teaches wherein (Fig. 6) an undoped tin oxide-based buffer layer (21, ¶46) disposed on the substrate (10, ¶46).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the buffer layer as taught by Char et al. and to modify the structure of Shih et al., in order to secure suitable charge density, high charge mobility, and excellent stability can be formed on the glass substrate and manufacturing cost to form the tin oxide layer on the glass substrate can be saved (¶29-¶30).
Therefore, the combination of Shih et al. and Char et al. teaches wherein the semiconductor film further comprises:
an undoped tin oxide-based buffer layer (21, Char et al., Fig. 6) disposed on the substrate (10); and
the semiconductor film (104, Shih et al., Fig. 5) disposed on the undoped tin oxide-based buffer layer (21, Char et al., Fig. 6).
Regarding claim 9, Shih et al. and Char et al. teach all of the limitations of claim 8 from which this claim depends.


    PNG
    media_image1.png
    431
    563
    media_image1.png
    Greyscale

Regarding claim 10, Shih et al. and Char et al. teach all of the limitations of claim 9 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) further comprising a source electrode (105, ¶35) disposed over the source (see figure in claim 9) and a drain electrode (106, ¶35) disposed over the drain (see figure in claim 9).
Regarding claim 11, Shih et al. and Char et al. teach all of the limitations of claim 10 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) further comprising:
a dielectric layer (103, ¶35) disposed over the semiconductor channel (104);
a gate electrode (102, ¶35) disposed over the dielectric layer (103).
Regarding claim 12, Shih et al. and Char et al. teach all of the limitations of claim 11 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) a certain channel length of the semiconductor channel indicated in the following figure.

    PNG
    media_image2.png
    431
    563
    media_image2.png
    Greyscale

However, Shih et al. is explicitly silent of disclosing wherein the channel length of the semiconductor channel is less than 1µm.
It would have been obvious to select the channel length between the source and the drain as shown above so that the channel length to be within the quoted range of 1µm to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 
Regarding claim 15, Shih et al. teaches all of the limitations of claim 1 from which this claim depends.
Shih et al. teaches wherein (Fig. 5) the semiconductor film (104) disposed on the substrate (101).
Shih et al. is explicitly silent of disclosing wherein an undoped tin oxide-based buffer layer disposed on the substrate.
Char et al. teaches wherein (Fig. 6) an undoped tin oxide-based buffer layer (21, ¶46) disposed on the substrate (10, ¶46).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the buffer layer as taught by Char et al. and to modify the structure of Shih et al., in order to secure suitable charge density, high charge mobility, and excellent stability can be formed on the glass substrate and manufacturing cost to form the tin oxide layer on the glass substrate can be saved (¶29-¶30).

an undoped tin oxide-based buffer layer (21, Char et al., Fig. 6) disposed on the substrate (10); and
the semiconductor film (104, Shih et al., Fig. 5) disposed on the undoped tin oxide-based buffer layer (21, Char et al., Fig. 6).

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1) in view of Char et al. (2017/0271152 A1) as applied to claim 11 above, and further in view of another embodiment of Shih et al. (Fig. 1).
Regarding claim 13, Shih et al. teaches all of the limitations of claim 11 from which this claim depends.
Shih et al. and Char et al. are explicitly silent of disclosing wherein:
the source electrode, the drain electrode, and the gate electrode comprise indium tin oxide (ITO); and
the dielectric layer comprises hafnium oxide (HfO2).
Another embodiment of Shih et al. (Fig. 1) wherein:
the source electrode 5 and the drain electrode 6 may use the same materials that can be used as gate electrode 2, ¶27); and
the dielectric layer (3, ¶27) comprises hafnium oxide (HfO2) (hafnium dioxide, ¶27).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by the another embodiment of Shih et al. while forming the source, drain, gate electrodes and gate dielectric layer, in order to secure a high performing semiconductor device with higher reliability because of highly conductive material and gate dielectric material with higher dielectric constant.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1) in view of Char et al. (2017/0271152 A1) as applied to claim 15 above, and further in view of Lee et al. (2014/0159036 A1).
Regarding claim 16, Shih et al. and Char et al. teach all of the limitations of claim 15 from which this claim depends.
Shih et al. and Char et al. are explicitly silent of disclosing wherein the semiconductor film and the undoped tin oxide-based buffer layer comprise barium stannate (BaSnO3).
3) (500, ¶37).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the barium stannate as taught by Lee et al. and to modify the semiconductor film of Shih et al., in order to obtain higher electron mobility, and can have higher reliability (¶37).

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1) in view of Char et al. (2017/0271152 A1) and Lee et al. (2014/0159036 A1) as applied to claim 16 above, and further in view of  Wager, III et al. (2007/0141784 A1).
Regarding claim 17, Shih et al. and Char et al. and Lee et al. teach all of the limitations of claim 16 from which this claim depends.
Shih et al. and Char et al. and Lee et al. are explicitly silent of disclosing wherein the semiconductor film is doped with lanthanum (La).
Wager, III et al. teaches wherein (¶32) wherein the SnO2 film is doped with lanthanum (La) (¶32).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the 2 by substitutional doping with an acceptor dopant (¶32).
 
14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1) in view of Char et al. (2017/0271152 A1) and Lee et al. (2014/0159036 A1) and Wager, III et al. (2007/0141784 A1) as applied to claim 17 above, and further in view of another embodiment of Shih et al. (Fig. 1).
Regarding claim 18, Shih et al. and Char et al. and Lee et al. and Wager, III teach all of the limitations of claim 17 from which this claim depends.
Shih et al. and Char et al. and Lee et al. and Wager, III et al. are explicitly silent of disclosing wherein the semiconductor film is epitaxially grown over the undoped tin oxide-based buffer layer.
Another embodiment of Shih et al. teaches wherein (Fig. 1) the semiconductor film (4 channel layer, ¶28) is epitaxially grown (epitaxial growing process, ¶28) over the substrate (1).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by the another embodiment of Shih et al. while forming the semiconductor film using the epitaxial process of Shih et al. and Char et al. and Lee et .

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0162698 A1) in view of Char et al. (2017/0271152 A1) and Lee et al. (2014/0159036 A1) as applied to claim 16 above, and further in view of  Wong et al. (2007/0026585 A1).
Regarding claim 19, Shih et al. and Char et al. and Lee et al. teach all of the limitations of claim 16 from which this claim depends.
Shih et al. and Char et al. and Lee et al. are explicitly silent of disclosing wherein the substrate comprises magnesium oxide (MgO).
Wong et al. teaches wherein (Fig. 1) the substrate (12) comprises magnesium oxide (MgO) (¶47).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Wong et al., and to modify the substrate of Shih et al. and Char et al. and Lee et al., in order to form the transparent substrate, therefore, a thin-film transistor can be obtained (¶47 as interpreted).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.